1
2
3
4
5
6
7                                      UNITED STATES DISTRICT COURT
8                                       EASTERN DISTRICT OF CALIFORNIA
9
10       DAVID WITCHER,                                                Case No.: 1:21-CV-00206-NONE-JLT

11                                                                     ORDER AFTER NOTICE OF SETTLEMENT
                          Plaintiff,
12
                v.
13
         UNITED PARCEL SERVICE, INC., an Ohio
14       Corporation,
15
                          Defendant.
16
17              Counsel for the parties have alerted the Court that the matter has settled1. Thus, the Court
18   ORDERS:
19              1.        The stipulation to dismiss the action SHALL be filed no later than August 27, 2021;
20              2.        All pending dates, motions conferences and hearings are VACATED.
21   The parties are advised that failure to comply with this order may result in the Court imposing
22   sanctions, including the dismissal of the action.
23
     IT IS SO ORDERED.
24
25          Dated:      July 7, 2021                                     _ /s/ Jennifer L. Thurston
                                                               CHIEF UNITED STATES MAGISTRATE JUDGE
26
27
28

     1
         The Court set the matter for an “early” settlement conference at the request of the parties. (Doc. 7 at 7)
